COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '

                                                  '               No. 08-17-00051-CV
  IN RE: JIMMY LEE SWEED,
                                                  '         AN ORIGINAL PROCEEDING
                                Relator.
                                                  '                 IN MANDAMUS
                                                  '

                                  MEMORANDUM OPINION

       Relator, Jimmy Lee Sweed, has filed a mandamus petition asking that we issue the writ of

mandamus against the Honorable Gonzalo Garcia, Judge of the 210th District Court in El Paso

County, Texas. Relator requests that we order Respondent to file his motion seeking permission

to file a civil suit against several parties. We deny the petition for writ of mandamus.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136.

       On February 20, 2008, the 210th District Court determined that Relator is a vexatious

litigant and entered a pre-filing order pursuant to Section 11.101 of the Texas Civil Practice and

Remedies Code. See TEX.CIV.PRAC.&REM.CODE ANN. § 11.101 (West 2016); see also Sweed v.

Nye, 319 S.W.3d 791 (Tex.App.--El Paso 2010, pet. denied)(affirming vexatious litigant order).
Under Section 11.102, a vexatious litigant is prohibited from filing, pro se, new litigation in a court

to which the order applies without seeking the permission of the local administrative judge of the

type of court in which the vexatious litigant intends to file. See TEX.CIV.PRAC.&REM.CODE ANN.

§ 11.102 (West 2016). Additionally, the pre-filing order required Relator to deposit $5,000 into

the registry of the court as a pre-condition to filing any new suit. Sweed’s petition reflects that he

sought permission from Respondent rather than the local administrative judge as required by

Section 11.102. Finding that Relator has failed to establish he is entitled to mandamus relief, we

deny the petition for writ of mandamus.


March 14, 2017
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                 -2-